DETAILED ACTION

Response to Arguments
Applicant’s arguments, see the claim amendments filed 1/3/22, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 8, 10, and 18-21 is/are rejected under 35 U.S.C. 102a1 as being clearly anticipated by Liu et al., US 9,048,283.
Regarding claim 1, Liu teaches a metal-dielectric bonding method, comprising:
providing a first semiconductor structure 100a (figure 5) including: 
a first semiconductor layer (column 2, Lines 35-43),
a first dielectric layer 114a on the first semiconductor layer (column 2, Lines 35-43), and 

planarizing the metal bonding surface (column 3, Lines 36-51); 
applying a plasma treatment 120 (figure 4) on the metal bonding surface;
providing a second semiconductor structure 100b including:
a second semiconductor layer (column 2, Lines 35-43), and 
a second dielectric layer 114b on the second semiconductor layer (column 2, Lines 35-43), the second dielectric layer 114b having a dielectric bonding surface facing away from the second semiconductor layer (column 2, Lines 35-43); 
planarizing (column 3, Lines 36-51) the dielectric bonding surface; 
applying a plasma treatment 120 (figure 5) on the dielectric bonding surface; and 
bonding the first semiconductor structure 100a with the second semiconductor structure 100b by bonding the metal bonding surface 112 with the dielectric bonding surface 114, wherein one of the metal bonding surface 112a and the dielectric bonding surface 114a entirely covers an other of the metal bonding surface 112b and the dielectric bonding surface 114b.
With respect to claim 2, Liu (column 5, Lines 10-28) teaches before bonding the first semiconductor structure with the second semiconductor structure, further 
As to claim 4, Liu (column 5, Lines 10-28) teaches cleaning the metal bonding surface includes using a hydrophilic chemical substance to clean the metal bonding surface.  Wherein Liu teaches NH4OH and hydrofluoric acid which are described in claim 5 as be acceptable.
In re claim 5, Liu (column 5, Lines 10-28) teaches the hydrophilic chemical substance is ammonia solution or a weak acid, and the weak acid includes hydrofluoric acid, benzoic acid, acetic acid, propanoic acid, or acrylic acid.
Concerning claim 8, Liu (column 6, Lines 11-48) teaches bonding the first semiconductor structure with the second semiconductor structure includes: forming a bonding interface between the first semiconductor structure and the second semiconductor structure.
Pertaining to claim 10, Liu (column 6, Line 17) teaches bonding the first semiconductor structure with the second semiconductor structure includes: bonding the first semiconductor structure with the second semiconductor structure at a temperature above 0 °C and below approximately 15 °C or a temperature in an range from approximately 30 °C to approximately 100 °C.  wherein Liu’s teaching of about 100-500 overlaps with 30- approximately 100.

Regarding claim 19, Liu (column 3, Line 29) teaches a material of the first dielectric layer includes silicon oxide, silicon oxycarbide, silicon nitride, silicon carbon nitride, or a combination thereof.
With respect to claim 20, Liu (column 6, Line 17) teaches after bonding the first semiconductor structure with the second semiconductor structure, further comprising: annealing the first semiconductor structure and the second semiconductor structure at an annealing temperature in a range from approximately 100 °C to approximately 450 °C.
As to claim 21, Liu teaches planarizing the metal bonding surface is performed before applying the plasma treatment on the metal bonding surface; and
planarizing the dielectric bonding surface (figure 2-column 3, Line 33-47) is performed before applying the plasma treatment (figure 4-120) on the dielectric bonding surface.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 11, 17 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., US 9,048,283, as applied to claim 1 above.
In re claim 7, though Liu, which doesn’t specify the type of atmospheric plasma treatment, fails to teach applying the plasma treatment on the metal bonding surface includes treating the metal bonding surface using nitrogen plasma, oxygen plasma, argon plasma, or argon-hydrogen plasma, it would have been obvious to one of ordinary skill in the art at the time of the invention to use one of these plasmas  in the invention of Liu because they are all well known, commonly used plasmas.    The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Concerning claim 11, though Liu fails to teach planarizing the metal bonding surface includes: reducing a surface roughness of the metal bonding surface to approximately 0.5 nm or less by a chemical mechanical planarization, it would have 
Pertaining to claim 17, Liu (column 9, Lines 29-32) teaches memory, but though Liu fails to specify the first semiconductor layer includes a dynamic random-access memory, a NAND flash memory, a NOR flash memory, or a combination thereof, it would have been obvious to one of ordinary skill in the art at the time of the invention to use these types of memory in the invention of Liu because they are all conventionally known and used types of memory.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
In claim 22, Liu teaches the first semiconductor layer includes a first semiconductor device, but though Liu fails to teach the first metal layer is bonded with the second dielectric layer and is associated with the second semiconductor device to block electromagnetic radiation related to the second semiconductor device, and the first metal layer is further connected to a heat dissipating apparatus for heat dissipation of the first semiconductor device, it would have been obvious to one of ordinary skill in the art at the time of the invention to use electromagnetic radiation blocking metals and a heat dissipating apparatus in the invention of Liu because both are commonly known and used in the art.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patents 7842540, 6962835, and 8278186 all can be used as anticipatory references for at least some of the claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937. The examiner can normally be reached M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A ZARNEKE/            Primary Examiner, Art Unit 2891                                                                                                                                                                                            	3/11/22